DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/01/21, with respect to the rejection(s) of claim(s) 1-5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rimmer (Pub No 20150180782) further in view of newly cited prior art Liu (Pub No 20210083970).
 Regarding claim 1,
 Applicant argues Rimmer, on the other hand, is a technology that proposes a switch fabric implementation method for high-speed communication between processors. Rimmer uses a credit—-—based technology that transmits an amount of data based on the receiver designating the receivable amount (credit) and informing the transmitter. It is just starting flow control. Additionally, Rimmer only starts the FIFO queue for each priority in the fabric (see FIGS. 16 and 17 of Rimmer). This FIFO queue for each priority is a commonly used concept. The flow initiated in Rimmer is completely different concept from the present invention. The FIFO queue of Rimmer is a FIFO queue for packets of the same priority, which is completely different from the present invention which is a FIFO guarantee for each flow aggregate.
 The Examiner agrees and relies on Liu to teach the amended limitation.

 	Applicant argues Also, in general, the regulator performs the function of adjusting the instantaneous transmission speed of the flow so that it is not too fast, and it is common that one 
 	However the examiner disagrees as Rimmer states interleave packets from different Virtual Lanes (VLs). Rimmer states :
[0110] The L2 Link layer permits flits from different packets to be interleaved when they are sent across a link as long as the packets are in different VLs. One motivation for interleaving is to maximize the usage of a given link. If a sending packet for whatever reason is interrupted by bubbles, a second packet can then be interleaved into the channel instead of having it to sit idle. A second reason for interleaving, called preemption, is to have a higher-priority packet interrupting a lower priority packet that is being transferred to reduce the latency of the higher-priority packet. 

0123] Returning to FIG. 15, the sequence of operations begins in a similar manner to the Push and Pop example of FIG. 14, wherein the initial active virtual lane is VL0 and the first two flits of the VL0 FP are added to a flit transmit stream 1500. Similar to above, next VL1 interleaves VL0 for two flits, and then VL2 interleaves VL1. However, prior to reaching the VL2 FP Tail flit, a VL marker 1502 is inserted into the flit transmit stream, indicating that VL0 is to become the new active VL. This results in VL0 being pulled from the stack and loaded into active VL register 1402, and pushes VL2 onto the top of the stack. The remaining two flits for VL0 are added to flit transmit stream 1500, finishing VL0, resulting in VL2 being popped off the stack into active VL register 1402. This adds the Tail flit for VL2, finishing VL2 and popping VL1 off the stack into active VL register 1402. Another VL1 body flit is added, following by initiation of VL7 interleaving VL1, which loads VL7 into active VL register 1402 and pushes VL1 from active VL register 1402 onto the stack. A second VL marker 1504 is next added to flit transmit stream 1500 to switch the active virtual lane back to VL1. This pushes VL7 onto the stack and pulls VL1 into active VL register 1402. The VL1 FP Tail flit is added, which completes interleaving of VL1, and VL7 is popped off the stack into active VL register 1402. The last two flits for the VL7 FP are then added.


	At least in the above cited portions, Rimmer teaches interleaving different virtual lanes. The different virtual lanes are equated to the different flows in the invention. Rimmer further states interleaving a plurality of VLs. One of ordinary skill in the art would equate the above as the interleave regulator for aggregate flows.

Regarding claim 4-5, 
 	Applicant argues In order for a prima facie case of obviousness to be established, the Manual of Patent Examining Procedure, Rev. 6, Sep. 2007 (“MPEP”) states the following:

The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere YOO & ASSOCIATES, INC. conclusory statements; instead, there must be some a8) 3320907. articulated reasoning with some rational underpinning to Fax (480) 659-5926 1 ' “ support the legal conclusion of obviousness.
 	However the examiner disagrees since setting limitations on communication system to prevent the system from processing packets outside the limitations would improve the overall performance of the system. Hence one of ordinary skill in the art would combine the system taught by Rimmer to add limitations to data communications so that the system does not process packets and reduce overall performance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (Pub No 20150180782) further in view of Liu (Pub No 20210083970).

Regarding claim 1,
 	Rimmer teaches a system for network delay guarantee based on flow aggregates and interleaved regulators, comprising: 
 	at least one unit network configured to guarantee first-in-first-out (FIFO) for flow aggregates; and (interpreted as In one embodiment, VL buffers are implemented as FIFO (First-in, First-out) buffers, with each FIFO slot sized to store a flit, see Rimmer para [0128])
 	at least one interleaved regulator per flow aggregate located at an input port or output port of the at least one unit network, (interpreted as Under interleaving, all or a portion of a Fabric Packet's flits are interleaved with flits from other FPs within the stream of flits transmitted across the link. A transmitter selects flits for transmission from among the FPs available to send at a port's output queue, see Rimmer para [0111])
 	 wherein among flows passing through the unit network, flows having the same network input port and the same network output port are aggregated into a single flow aggregate (interpreted as discussed above, under one aspect of preemptive interleaving, FP content assigned to a higher priority VL may preempt FP content assigned to a relatively lower priority VL. Generally, if FP content corresponding to multiple FPs are buffered in respective VL egress (to be injected into the fabric) buffers, the FP content assigned to the VL with the highest priority will be added to the flit transmit stream, see Rimmer para [0129]).
 	However Rimmer does not teach performing flow aggregate-based scheduling, the unit network including a plurality of nodes;
 (interpreted as The core nodes do not need to maintain a per-flow state, and therefore perform only aggregate-flow scheduling. Aggregate-flow scheduling is suitable for a large-scale network (with a large quantity of flows), and is supported in long-link and long-distance networks, see para [0074])
  	End-to-end delay bound is guaranteed when flows traverse a plurality of unit networks (interpreted as Aggregate-flow scheduling is suitable for a large-scale network (with a large quantity of flows), and is supported in long-link and long-distance networks. There is a deterministic delay and jitter in an end-to-end manner. An end-to-end queuing delay is Σ(T+τ), an expected value is 1.5 Th, and an end-to-end delay jitter is less than or equal to 2 T (that is, ±T), see para [0074]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Rimmer with the aggregate scheduling as taught by Liu to improve end-to-end queueing delay and hence improving the network.

Regarding claim 2,
 	Rimmer in view of Liu teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, wherein the flows are divided into a plurality of first flows having a high priority compared to a set reference and a plurality of second flow having a low priority compared to the reference, wherein the plurality of second flows are stored in a single queue at the output ports of all nodes included in the unit network and treated with a strict priority scheme (interpreted as discussed above, under one aspect of preemptive interleaving, FP content assigned to a higher priority VL may preempt FP content assigned to a relatively lower priority VL. Generally, if FP content corresponding to multiple FPs are buffered in respective VL egress (to be injected into the fabric) buffers, the FP content assigned to the VL with the highest priority will be added to the flit transmit stream, see Rimmer para [0129]).

Regarding claim 3,
 	Rimmer in view of Liu teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, wherein a relay node included in the at least one unit network allocates a queue to each flow aggregate and performs scheduling with a fair queuing scheme (interpreted as As detailed below, the buffers are allocated and managed on a VL basis, wherein each VL is allocated units of buffer space. The credit-based flow control scheme prevents VL buffers from buffer overrun and also provides fairness among competing VLs for the link, see para [0205])


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (Pub No 20150180782) further in view of Liu (Pub No 20210083970) and Roy (Pub No 20060146710).

Regarding claim 4,
 	Rimmer teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, however does not teach wherein the at least one unit network allows only initial input flows conforming to their arrival curves and flows output from the interleaved regulators as inputs. 
 	Roy teaches wherein the at least one unit network allows only initial input flows conforming to their arrival curves and flows output from the interleaved regulators as inputs. (interpreted as Non-conforming cells can be tagged (treated as low priority), buffered (for later transmission) or simply discarded by the network. In accordance with the present invention, the non-conforming cells are subsequently compared to the N arrival curves to prioritize the non-conforming tagged cells based on their degree of non-conformance, see para [0039]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Rimmer with the arrival curve requirement as taught by Roy since to provide additional limitations on the system to improve transmissions by allowing only data within a set of limitations. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (Pub No 20150180782) further in view of Liu (Pub No 20210083970) and Lee (Pub No 20120173729).

Regarding claim 5,
 	Rimmer teaches the system for network delay guarantee based on flow aggregates and interleaved regulators of claim 1, however does not teach wherein the at least one unit network has a size set in consideration of a demanded average delay and a maximum delay.
 	Lee teaches wherein the at least one unit network has a size set in consideration of a demanded average delay and a maximum delay (interpreted as yet another example, if a particular application server 150 is associated with an average delay requirement that exceeds the maximum allowable delay requirement associated with application 405, the particular application server 150 may be disqualified from being selected, see para [0089]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Rimmer with the delay requirements as taught by Lee since to provide additional limitations on the incoming and outgoing data to prevent an overall delay. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461